      Case 3:19-cr-03858-BTM Document 44 Filed 09/03/20 PageID.238 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,               Case No.: 3:19-cr-3858-BTM
12
                                              ORDER GRANTING MOTION
13    v.                                      FOR COMPASSIONATE
                                              RELEASE
14    NOE GONZALEZ-SOTO,
15                             Defendant.     [ECF No. 36, 43]
16
17         Noe Gonzalez-Soto is serving a fifteen-month sentence for importation of
18   methamphetamine and cocaine. Mr. Gonzalez-Soto is to be released from custody
19   on September 23, 2020. He petitions this Court for compassionate release ahead
20   of that date in light of the COVID-19 pandemic. (ECF No. 36 (“Mot.”).) The
21   Government has joined in that motion. (ECF No. 43.)
22         A district court may modify an existing term of imprisonment under the
23   framework set forth in 18 U.S.C. § 3582(c). The court may only do so upon motion
24   of either the Bureau of Prisons (“BOP”) on behalf of a federal inmate or the inmate
25   himself. § 3582(c)(1)(A). This latter avenue — in which the inmate moves on his
26   own accord — is a new addition to the statute, implemented by the First Step Act
27   of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018). Under § 3582(c)(1)(A), a
28   court may only rule on a motion filed by the inmate after he “has fully exhausted

                                              1
                                                                          3:17-cr-4477-BTM
      Case 3:19-cr-03858-BTM Document 44 Filed 09/03/20 PageID.239 Page 2 of 3



 1   all administrative rights to appeal a failure of the Bureau of Prisons to bring a
 2   motion on [his] behalf or the lapse of 30 days from the receipt of such a request by
 3   the warden of the defendant’s facility, whichever is earlier.” See United States v.
 4   Alam, ___ F.3d ___, 2020 WL 2845694 (6th Cir. 2020); United States v. Raia, 954
 5   F.3d 594 (3d Cir. 2020). Mr. Gonzalez-Soto is not in BOP custody and therefore
 6   cannot exhaust his administrative remedies through a BOP warden, so the
 7   exhaustion requirement is waived. See United States v. Arreola-Bretado, 3:19-
 8   CR-3410-BTM, ___ F. Supp. 3d ___, 2020 WL 2535049 (S.D. Cal. May 15, 2020).
 9         A district court may reduce a previously imposed sentence and grant
10   compassionate release if “extraordinary and compelling reasons warrant such a
11   reduction,” so long as (1) such release is consistent with applicable policy
12   statements of the U.S. Sentencing Commission, (2) the defendant is not a danger
13   to any person or to the community, and (3) the release is consistent with the factors
14   in 18 U.S.C. § 3553(a). § 3582(c)(1)(A).        The U.S. Sentencing Commission
15   determines what these “extraordinary and compelling reasons” are. 28 U.S.C. §
16   994(t). Among them is the medical condition of the defendant. U.S. S. G. § 1B1.13
17   cmt. n. 1(A).
18         Extraordinary and compelling reasons are present here. Mr. Gonzalez-Soto
19   suffers from several medical conditions that put him at a heightened risk of severe
20   COVID-19 illness, namely hypertension and obesity. (Mot., 17:2, Exh. B); see also
21   “People Who Need Extra Precautions,” Coronavirus Disease 2019 (COVID-19),
22   CDC, http://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
23   with-medical-conditions.html. Mr. Gonzalez-Soto tested positive for COVID-19 on
24   April 23, 2020 and is still experiencing some of the attendant symptoms. (Mot.,
25   2:5–6, 2:19–25.). His prison medical records indicate that he was deemed “high
26   risk for COVID-19 complications.” (Id. at 2:25–3:2, Exh. B.) Mr. Gonzalez-Soto
27   does not pose a danger to public safety, as demonstrated by his rapidly
28   approaching release date and the Government’s concurrence in this sentence

                                               2
                                                                            3:17-cr-4477-BTM
      Case 3:19-cr-03858-BTM Document 44 Filed 09/03/20 PageID.240 Page 3 of 3



 1   reduction. Finally, the Court has considered the 18 U.S.C. § 3553 sentencing
 2   factors and finds that this reduced sentence is consistent with them. Among these
 3   factors is the consideration of the defendant’s need for medical care “in the most
 4   effective manner.” § 3553(2)(D).
 5         The joint motion for release under § 3582(c) is GRANTED. Mr. Gonzalez-
 6   Soto is sentenced to time served and three years of supervised release on the
 7   conditions as originally ordered.
 8   IT IS SO ORDERED.
 9   Dated: September 3, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
                                                                         3:17-cr-4477-BTM
